                          Case 1:19-cr-10444-NMG Document 4 Filed 11/20/19 Page 1 of 1

AO 442 {Rev. 11/! I) Arrest Warrant



                                          United States District Court
                                                                      for the

                                                            District of Massachusetts


                      United States of America
                                 V.

                      William "Billy" Angelesco                                 Case No.




                              Defendant


                                                         ARREST WARRANT

To:       Any authorized law enforcement officer


          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)        William "Billy" AngelSSCO                                                                             ,
who is accused of an offense or violation based on the following document filed with the court:

[^Indictment               • Superseding Indictment           • Information        0 Superseding Information             • Complaint
•     Probation Violation Petition            • Supervised Release Violation Petition        • Violation Notice          O Order of the Court

This offense is briefly described as follows:
    18 U.S.C. §§ 1951 and 2 - Interfering with Commerce by Threats or Violence: Aiding and Abetting




Date:          11/20/2019
                                                                                              Issuing officer s signchitre

City and state:          Boston, Massacho^ett^-:-                                    \c>^ IVW gy-•'ftapliUAifi^r Icr L
                                                                                                Printed name and title



                                                                      Return


          This warrant was received on (date)                              , and the person was arrested on (date)
at (city and stale)                                               •




Date:
                                                                                             Arresting officer's signature



                                                                                                Printed name and title
